PER CURIAM.
The Commission’s conclusion, contrary to that of its Hearing Examiner, that petitioners had at least indirectly represented their product to be an abortifacient, was a reasonable interpretation of petitioners’ advertise*818ment, which we accept in the light of the Commission’s special expertise' and responsibility in the premises. There was sufficient evidence. to support the finding that borderline anemia would not in itself cause delayed menstruation, and both the Commission and the Hearing Examiner agreed that petitioners’ product would not be immediately effective to overcome other minor functional disorders. Consequently the Commission’s order must be enforced.'
Decision affirmed; enforcement granted.